Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to test features in an integrated circuit stacked assembly.	The claimed invention (claim 1 as the only independent claim) recites in part:

“…(b) an interposer having an interposer first surface arranged adjacent the substrate first surface, on the interposer first surface the interposer having: 
(i) interposer functional inputs coupled to the substrate functional outputs and interposer functional outputs coupled to the substrate functional inputs; 
(ii)an interposer test data input coupled to the substrate test data output, an interposer test data output coupled to the substrate test data input, an interposer test clock input coupled to the substrate test clock output, and an interposer test mode input coupled to the substrate test mode output; and 
(c) the interposer having an interposer second surface opposite the first surface, the interposer second surface having die functional outputs coupled to the interposer functional inputs and having die functional inputs coupled to the interposer functional outputs; 
(d) the interposer including a test access port having a test data input coupled to the interposer test data input, a test data output coupled to the interposer test data 
(e) the interposer including monitor circuitry having inputs coupled to the interposer functional inputs, the interposer test data input lead, and the test control outputs, and having an output coupled to the interposer test data output.”

The prior arts of record teach:
Majid, "A 5-Gbps Test System for Wafer-Level Packaged Devices," in IEEE Transactions on Electronics Packaging Manufacturing, vol. 32, no. 3, pp. 144-151, July 2009. Teach the use of interposers in chip testing using high speed signals a high-speed mini-tester channel was connected to the oscilloscope directly (as a reference), and its complement was connected to the interposer. The output of the interposer/DUT was then connected to another channel of the oscilloscope.
US PG Pub 2011/0084722 to Nishioka teaches an interposer IP functions as a rewiring substrate to increase an electrode pitch and secures mechanical strength of the semiconductor memory device. The interface chip IF is disposed between the interposer IP and the core chips.
However the prior arts fail to teach the claimed specifics of:
“…(b) an interposer having an interposer first surface arranged adjacent the substrate first surface, on the interposer first surface the interposer having: 
(i) interposer functional inputs coupled to the substrate functional outputs and interposer functional outputs coupled to the substrate functional inputs; 
(ii)an interposer test data input coupled to the substrate test data output, an interposer test data output coupled to the substrate test data input, an interposer test clock input coupled to the substrate test clock output, and an interposer test mode input coupled to the substrate test mode output; and 
(c) the interposer having an interposer second surface opposite the first surface, the interposer second surface having die functional outputs coupled to the interposer functional inputs and having die functional inputs coupled to the interposer functional outputs; 
(d) the interposer including a test access port having a test data input coupled to the interposer test data input, a test data output coupled to the interposer test data output, a test mode input coupled to the interposer test mode input, a test clock input coupled to the interposer test clock input, and test control outputs; and 
(e) the interposer including monitor circuitry having inputs coupled to the interposer functional inputs, the interposer test data input lead, and the test control outputs, and having an output coupled to the interposer test data output.”
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined .
	
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111